LurtoN, J.
The only question in this case is as to the power of the County' or Quarterly Courts to create new school-districts..
*66The Act of March 6, 1873, is entitled “An Act to establish and maintain a uniform system of public schools.” This Act contains fifty-four sections, and provides “that all laws, or parts of laws, inconsistent with the provisions of this Act are hereby repealed.” By this Act provision is made for a general and uniform system of public schools. It provides for the complete administration of such schools through a State Superintendent, County Superintendent, and District School-directors, and the manner of electing all such officers, and their powers and duties, are with particularity prescribed.
The twenty-second section is as follows: “That the school-districts shall be as they now are, or as they may be hereafter established under the provisions of this Act. They shall be numbered by the County Superintendent, and designated as ‘School-district No. -, in the county of -,’ by which name it may sue and be sued, contract and be contracted with, and take and hold and convey property.”
Although the Act adopts the districts as then established, “or as they may bo hereafter established under the provisions of this Act,” yet it contains no provision for the changing of established districts or the erection of new ones.
The law regulating alteration and creation of school-districts theretofore in force was contained in Sections 14, 15, and 16 of an Act passed July 7, 1870. Section 14 of that Act adopted the civil districts as the school-districts, but provided that *67“ tbé County Courts, two-thirds of the Justices being present, and a majority of said two-thirds concurring, may appoint' three Commissioners to lay off the county into school-districts.” By Section 16 of same Act it was provided “that the lines of any district may be altered and changed and new districts laid off by the District Commissioners, when on application to them the same may appear right and proper.” By Section 81 the powers and duties of the District Commissioners were prescribed, and among other duties enumerated was the duty “to alter and change the lines of any school-district, or make or lay off new school-districts when on application the same may appear to them right and proper.”
Under that Act three things are clear:
First. — That the civil districts of each county were constituted school-districts.
Second. — The Quarterly Court might, by and through Commissioners, lay off the county into school-districts.
Third. — That power was given the District Commissioners alone to change the lines of old districts or to create new districts.
In this case the County Court has undertaken to do what the District Commissioners, under the Act of 1870, alone could do; that is, to so divide an old district as to erect a new school-district. This they could not do by • direct vote, or through Commissioners appointed for that purpose. The Act of 1873 purports to be a complete scheme for the government *68of common schools. New methods and new officers are substituted for those provided- by previous legislation. No such officers as District Commissioners are known to the Act of 1873. District Directors, with powers and duties particularly defined, are substituted for the old Commissioners: No p.ower is given the Directors to change school-district lines or to erect new school - districts. Neither is .any power conferred upon the County Court to do either of these things. The Act of 1873 is so entirely a new system that we think it inconsistent with the legislation on the subject of common schools theretofore existing, and therefore by implication to repeal the Act of 1870. The latter Act adopts the districts as they existed at the date of the latter enactment, and no power exists, either in the County Court or District Directors, to change these districts.
Affirm the decree.